Filed 1/4/21 P. v. Laws CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----




 THE PEOPLE,                                                                                   C091155

                    Plaintiff and Respondent,                                     (Super. Ct. No. CR036692)

           v.

 ADAM HOWARD LAWS,

                    Defendant and Appellant.




         Appointed counsel for defendant Adam Howard Laws has asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable errors favorable to
defendant, we will affirm the judgment.
                                                  BACKGROUND
         The information charged defendant with a single count of failure to appear in an
underlying criminal case (Pen. Code, § 1320.5) and alleged defendant was out of custody



                                                             1
on bail in that case, as defined by Penal Code section 12022.1, at the time of the offense.
Defendant pleaded guilty to the failure to appear. The bail enhancement allegation was
stricken, and the underlying criminal case was dismissed. The parties stipulated the
factual basis for the plea could be based on the elements of the count.
       At the sentencing hearing, the court placed defendant on a three-year term of
probation. The court ordered defendant to comply with the terms and conditions of the
probation order, which included the imposition of a $300 restitution fine (Pen. Code,
§ 1202.4, subd. (b)) and the imposition and stay, pending probation revocation, of a $300
probation revocation fine (Pen. Code, § 1202.44). The court separately imposed a $30
criminal conviction assessment (Gov. Code, § 70373), a $40 court operations assessment
(Pen. Code, § 1465.8), and a probation supervision fee of $223 per month (Pen. Code,
§ 1203.1b). The court further structured a payment plan for defendant.
       Defendant timely appealed and did not request a certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant.




                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                              /s/
                                          RAYE, P. J.



We concur:



   /s/
MAURO, J.



    /s/
DUARTE, J.




                                      3